Name: Commission Regulation (EC) No 2154/97 of 30 October 1997 fixing the single reduction coefficient for determining the provisional quantity of bananas to be allocated to each Category C operator within the tariff quota for 1998
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  plant product
 Date Published: nan

 L 297/ 120 EN Official Journal of the European Communities 31 . 10 . 97 COMMISSION REGULATION (EC) No 2154/97 of 30 October 1997 fixing the single reduction coefficient for determining the provisional quantity of bananas to be allocated to each Category C operator within the tariff quota for 1998 respect of 1998 amount to 238 678 000 tonnes and exceed the 77 000 tonnes of the tariff quota set pursuant to Article 19 ( 1 ) (c) of Regulation (EEC) No 404/93; whereas a single percentage reduction should therefore be applied to the quantities requested by each operator, Whereas this Regulation must enter into force immedi ­ ately, taking account of the time limits laid down in Regulation (EEC) No 1442/93 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Commission Regulation (EC) No 3290/94 (2), Having regard to Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (3), as last amended by Commission Regulation (EC) No 1409/96 (4), and in par ­ ticular Article 4 (4) thereof, Whereas, on 4 April 1995, the Commission sent the Council a proposal for a Regulation adjusting Regulation (EEC) No 404/93 as regards the volume of the annual tariff quota for the import of bananas into the Com ­ munity following the accession of Austria, Finland and Sweden , whereas, despite the Commission 's best efforts, the Council has not yet decided on the increase in the tariff quota on the basis of the above proposal; Whereas, without pre-empting the measures to be decided by the Council , the quantities for allocation to Category C operators for 1998 should be provisionally established so that the import licences can be issued for the early quarters of that year, whereas the reduction coefficient applying to Category C operators should accordingly be calculated on the basis of a tariff quota amounting to 2 200 000 tonnes, whereas the quantities applied for in HAS ADOPTED THIS REGULATION: Article 1 The provisional quantity to be allocated to each Category C operator for 1998 , within the tariff quota provided for in Articles 18 and 19 of Regulation (EEC) No 404/93 , shall be calculated by applying to the quantity applied for by each operator a single reduction coefficient of 0,000323 pursuant to Article 4 (4) of Regulation (EEC) No 1442/93 . Article 2 This Regulation shall apply without prejudice to the measures adopted, where appropriate, for the application of subsequent Council decisions . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 47, 25. 2. 1993, p . 1 . (2) OJ L 349 , 31 . 12 . 1994, p . 105 . O OJ L 142, 12. 6 . 1993 , p. 6 . H OJ L 181 , 20 . 7. 1996, p. 13 .